ACCEPTED
                                                                                           14-14-00920-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      4/14/2015 6:32:53 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                       IN THE COURT OF APPEALS FOR THE
                    FOURTEENTH DISTRICT COURT OF APPEALS
                               HOUSTON, TEXAS                FILED IN
                              NO. 14-14-00920-CR       14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
LEONARD STOREMSKI                                                  4/14/2015 6:32:53 PM
APPELLANT                                On Appeal from Cause Number   1361698
                                                               CHRISTOPHER A. PRINE
                                                     rd
                                         From the 263 District Court Clerk
                                         Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                      APPELLANT’S MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:


COMES NOW, Leonard Storemski, and files this Motion to Extend Time to File Brief,
and in support thereof, would respectfully show the Court the following:


                                           I.
The appellant has a concurrent appeal in COA No. 14-14-00921-CR. Counsel filed a
motion for extension in that case but accidentally failed to put this cause number in the
caption of her motion as well. The motion in the other case was granted and the due
date was extended to April 23, 2015.
                                           II.
Counsel requests for this case to be aligned with No. 14-14-00921-CR and for the brief
to also be due on April 23, 2014.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension to April 23, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas


                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Harris County, Texas
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net



                           CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                        /s/ Sarah V. Wood
                                        Sarah V. Wood